OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21823 Pioneer Series Trust V (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: August 31 Date of reporting period: November 30, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer High Income Municipal Fund Schedule of Investments 11/30/2014 (unaudited) Principal Amount ($) Floating Rate (b) Value MUNICIPAL BONDS - 96.1% Alaska - 0.2% Northern Tobacco Securitization Corp., 5.0%, 6/1/46 $ Arizona - 1.0% The Industrial Development Authority of the County of Pima, 7.0%, 5/1/34 $ The Industrial Development Authority of the County of Pima, 7.25%, 5/1/44 The Industrial Development Authority of the County of Pima, 8.5%, 7/1/39 $ California - 12.5% California County Tobacco Securitization Agency, 5.125%, 6/1/38 $ California County Tobacco Securitization Agency, 5.25%, 6/1/45 California County Tobacco Securitization Agency, 5.25%, 6/1/45 California County Tobacco Securitization Agency, 5.7%, 6/1/46 California Municipal Finance Authority, 6.0%, 7/1/42 California School Finance Authority, 5.625%, 10/1/34 California School Finance Authority, 5.875%, 10/1/44 California School Finance Authority, 6.0%, 10/1/49 California School Finance Authority, 7.125%, 10/1/48 California School Finance Authority, 7.375%, 10/1/43 California Statewide Communities Development Authority, 6.125%, 11/1/33 California Statewide Communities Development Authority, 6.375%, 11/1/43 California Statewide Communities Development Authority, 7.5%, 6/1/42 California Statewide Communities Development Authority, 9.0%, 12/1/38 (c) 3 Golden State Tobacco Securitization Corp., 5.75%, 6/1/47 Golden State Tobacco Securitization Corp., 6/1/37 Inland Empire Tobacco Securitization Authority, 6/1/36 (d) Inland Empire Tobacco Securitization Authority, 4.625%, 6/1/21 Pittsburg Unified School District, 9/1/38 (d) Pittsburg Unified School District, 9/1/39 (d) Pittsburg Unified School District, 9/1/41 (d) Pittsburg Unified School District, 9/1/42 (d) Tobacco Securitization Authority of Southern California, 5.0%, 6/1/37 $ Colorado - 2.7% Colorado Educational & Cultural Facilities Authority, 8.0%, 9/1/43 $ Colorado Educational & Cultural Facilities Authority, 8.125%, 9/1/48 Kremmling Memorial Hospital District, 7.125%, 12/1/45 $ District of Columbia - 0.9% District of Columbia Tobacco Settlement Financing Corp., 6.75%, 5/15/40 $ District of Columbia, 5.0%, 10/1/45 $ Florida - 2.2% Alachua County Health Facilities Authority, 8.125%, 11/15/46 $ Capital Trust Agency, Inc., 7.75%, 1/1/41 County of Liberty Florida, 8.25%, 7/1/28 $ Hawaii - 0.2% State of Hawaii Department of Budget & Finance, 9.0%, 11/15/44 $ Illinois - 5.2% Illinois Finance Authority, 11/15/52 (d) $ Illinois Finance Authority, 11/15/52 (d) Illinois Finance Authority, 11/15/52 (d) Illinois Finance Authority, 7.0%, 11/15/17 Illinois Finance Authority, 7.625%, 5/15/25 Illinois Finance Authority, 7.625%, 9/15/28 Illinois Finance Authority, 7.75%, 9/15/38 Illinois Finance Authority, 8.0%, 5/15/40 Illinois Finance Authority, Floating Rate Note, 11/15/52 Southwestern Illinois Development Authority, 5.625%, 11/1/26 Southwestern Illinois Development Authority, 6.2%, 6/1/17 Southwestern Illinois Development Authority, 6.625%, 6/1/37 $ Indiana - 3.6% City of Carmel Indiana, 7.0%, 11/15/32 $ City of Carmel Indiana, 7.125%, 11/15/42 City of Carmel Indiana, 7.125%, 11/15/47 City of Crown Point Indiana, 8.0%, 11/15/39 City of Gary Indiana, 2.5%, 5/1/15 Vigo County Hospital Authority, 8.0%, 9/1/41 $ Iowa - 1.3% Iowa Finance Authority, 2.0%, 5/15/56 $ 8 Iowa Finance Authority, Floating Rate Note, 11/15/46 Iowa Tobacco Settlement Authority, 6/1/46 (d) Iowa Tobacco Settlement Authority, 5.6%, 6/1/34 Iowa Tobacco Settlement Authority, 5.625%, 6/1/46 $ Louisiana - 0.8% Tensas Parish Law Enforcement District, 10/1/26 (c) (d) $ Maryland - 0.2% Maryland Health & Higher Educational Facilities Authority, 6.75%, 7/1/44 $ Massachusetts - 1.4% Massachusetts Development Finance Agency, 11/15/56 (d) $ Massachusetts Development Finance Agency, 6.25%, 11/15/26 Massachusetts Development Finance Agency, 6.25%, 11/15/39 Massachusetts Development Finance Agency, 6.25%, 11/15/46 Massachusetts Development Finance Agency, 6.75%, 10/15/37 Massachusetts Development Finance Agency, 7.625%, 10/15/37 Massachusetts Health & Educational Facilities Authority, 1/15/38 (c) (d) $ Michigan - 7.6% Charyl Stockwell Academy, 5.75%, 10/1/25 $ Charyl Stockwell Academy, 5.9%, 10/1/35 Flint Hospital Building Authority, 5.25%, 7/1/39 Flint Hospital Building Authority, 7.375%, 7/1/35 Flint International Academy, 5.75%, 10/1/37 Michigan Public Educational Facilities Authority, 5.875%, 6/1/37 Michigan Public Educational Facilities Authority, 7.25%, 4/1/20 Michigan Public Educational Facilities Authority, 8.0%, 4/1/40 Michigan Strategic Fund, Floating Rate Note, 11/1/41 Michigan Strategic Fund, Floating Rate Note, 3/1/40 Michigan Tobacco Settlement Finance Authority, 6.0%, 6/1/48 Michigan Tobacco Settlement Finance Authority, 6.875%, 6/1/42 $ Minnesota - 1.0% Bloomington Port Authority, 9.0%, 12/1/35 $ City of Brooklyn Park Minnesota, 9.25%, 3/1/39 $ Missouri - 1.8% Community Memorial Hospital District, 6.68%, 12/1/34 $ Kirkwood Industrial Development Authority, 8.25%, 5/15/45 $ New Jersey - 5.2% New Jersey Economic Development Authority, 6.625%, 1/1/37 $ New Jersey Health Care Facilities Financing Authority, 6.25%, 7/1/35 Tobacco Settlement Financing Corp. New Jersey, 4.75%, 6/1/34 Tobacco Settlement Financing Corp. New Jersey, 5.0%, 6/1/41 $ New Mexico - 0.9% County of Otero New Mexico, 6.0%, 4/1/28 $ New York - 5.6% New York City Industrial Development Agency, 5.25%, 12/1/32 $ New York Counties Tobacco Trust IV, 5.0%, 6/1/45 New York Liberty Development Corp., 5.0%, 11/15/44 Onondaga Civic Development Corp., 5.0%, 7/1/42 Onondaga Civic Development Corp., 5.125%, 7/1/31 Suffolk Tobacco Asset Securitization Corp., 6/1/44 The Erie County Industrial Development Agency, 10/1/30 (c) (d) The Erie County Industrial Development Agency, 10/1/30 (c) (d) The Erie County Industrial Development Agency, 10/1/30 (c) (d) TSASC, Inc. New York, 5.125%, 6/1/42 $ Ohio - 4.1% Buckeye Tobacco Settlement Financing Authority, 5.875%, 6/1/47 $ Buckeye Tobacco Settlement Financing Authority, 6.0%, 6/1/42 Buckeye Tobacco Settlement Financing Authority, 6.5%, 6/1/47 County of Muskingum Ohio, 5.0%, 2/15/33 County of Muskingum Ohio, 5.0%, 2/15/48 Southeastern Ohio Port Authority, 6.0%, 12/1/42 $ Pennsylvania - 8.6% Allegheny County Hospital Development Authority, 5.125%, 4/1/35 $ Pennsylvania Economic Development Financing Authority, 7.5%, 5/1/20 Pennsylvania Economic Development Financing Authority, 8.0%, 5/1/29 Philadelphia Authority for Industrial Development, 5.5%, 6/15/32 Philadelphia Authority for Industrial Development, 5.75%, 6/15/42 Philadelphia Authority for Industrial Development, 6.5%, 6/15/33 (144A) Philadelphia Authority for Industrial Development, 6.75%, 6/15/43 (144A) Philadelphia Authority for Industrial Development, 8.2%, 12/1/43 Philadelphia Hospitals & Higher Education Facilities Authority, 5.625%, 7/1/36 Philadelphia Hospitals & Higher Education Facilities Authority, 5.625%, 7/1/42 Pottsville Hospital Authority Pennsylvania, 6.5%, 7/1/28 $ Puerto Rico - 2.4% Commonwealth of Puerto Rico, 8.0%, 7/1/35 $ Puerto Rico Sales Tax Financing Corp., 8/1/54 (d) $ Rhode Island - 0.2% Central Falls Detention Facility Corp., 7.25%, 7/15/35 $ Texas - 10.0% Arlington Higher Education Finance Corp., 7.125%, 3/1/44 $ City of Houston Texas Airport System Revenue, 5.0%, 7/1/29 Gulf Coast Industrial Development Authority, 12/1/36 (c) (d) 2 HFDC of Central Texas, Inc., 6.375%, 11/15/19 HFDC of Central Texas, Inc., 7.75%, 11/15/29 HFDC of Central Texas, Inc., 7.75%, 11/15/44 Kinney County Public Facilities Corp., 7.0%, 11/1/25 Sanger Industrial Development Corp., 8.0%, 7/1/38 Tarrant County Cultural Education Facilities Finance Corp., 8.0%, 11/15/28 Tarrant County Cultural Education Facilities Finance Corp., 8.0%, 11/15/29 Tarrant County Cultural Education Facilities Finance Corp., 8.0%, 11/15/34 Tarrant County Cultural Education Facilities Finance Corp., 8.125%, 11/15/39 Tarrant County Cultural Education Facilities Finance Corp., 8.125%, 11/15/44 Tarrant County Cultural Education Facilities Finance Corp., 8.25%, 11/15/44 Texas Midwest Public Facility Corp., 10/1/30 (c) (d) $ Utah - 1.9% Utah State Charter School Finance Authority, 7.25%, 5/15/21 $ Utah State Charter School Finance Authority, 8.125%, 5/15/31 Utah State Charter School Finance Authority, 8.5%, 5/15/41 $ Virginia - 1.4% Tobacco Settlement Financing Corp. Virginia, 5.0%, 6/1/47 $ Washington - 2.8% Washington State Housing Finance Commission, 5.625%, 1/1/27 $ Washington State Housing Finance Commission, 5.625%, 1/1/38 $ West Virginia - 6.4% City of Philippi West Virginia, 7.75%, 10/1/44 $ West Virginia Hospital Finance Authority, 9.125%, 10/1/41 $ Wisconsin - 4.0% Public Finance Authority, 5.0%, 10/1/34 $ Public Finance Authority, 5.125%, 10/1/45 Public Finance Authority, 5.625%, 7/1/44 Public Finance Authority, 6.2%, 10/1/42 Public Finance Authority, 7.0%, 10/1/42 Public Finance Authority, 8.25%, 6/1/46 Public Finance Authority, 8.375%, 6/1/20 $ TOTAL MUNICIPAL BONDS (Cost $480,768,773) $ MUNICIPAL COLLATERALIZED DEBT OBLIGATION - 0.0%† Non-Profit Preferred Funding Trust I, Floating Rate Note, 9/15/37 (144A) $ TOTAL MUNICIPAL COLLATERALIZED DEBT OBLIGATION (Cost $1,172,200) $ TOTAL INVESTMENT IN SECURITIES - 96.1% (Cost $481,940,973) (a) $ OTHER ASSETS & LIABILITIES - 3.9% $ TOTAL NET ASSETS - 100.0% $ † Rounds to less than 0.01%. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At November 30, 2014, the value of these securities amounted to $4,251,769 or 0.8% of total net assets. (a) At November 30, 2014, the net unrealized appreciation (depreciation) on investments based on cost for federal income tax purposes of $481,646,362 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ (b) Debt obligation with a variable interest rate.Rate shown is rate at end of period. (c) Security is in default and is non-income producing. (d) Security issued with zero coupon. Income is earned through accretion of discount. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of November 30, 2014, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Municipal Bonds $
